Me. Justice Audrey
delivered the opinion of the court.
In an action brought by Gandía & Company against Francisco Alonzo judgment was rendered for a certain sum of money, a writ of execution was issued and certain properties were levied on as belonging to the defendant. Manuel Viñas *33then filed a complaint of intervention in ownership of said properties and an ancillary petition for an injunction to enjoin the sale of the same. The intervenor’s complaint having-been dismissed, the restraining order dissolved and the injunction denied, Viñas appealed from both orders, which appeals are still pending.
This being the status of the case, Gandía & Company moved for and were granted an alias writ of execution by the District Court of Arecibo for the enforcement of the judgment against Alonzo, and the. sale of the said property having been announced to take place on the thirtieth of this month, Viñas again petitioned the said court setting forth the foregoing facts and praying that a restraining order issue to the marshal to stay the sale until the Supreme Court should dispose of the appeal in the action of intervention, so that our jurisdiction might not be without effect. The court denied the petition on March 13 and as a consequence. Viñas bas petitioned to us for a writ of certiorari to set aside the order of the lower court.
As is seen, what Viñas now seeks is that, notwithstanding the denial of his petition for an injunction, it be issued nevertheless because he has appealed from the said order and also from the judgment in the action of intervention.
An appeal from an order refusing to grant an injunction does not have the effect of leaving the restraining order in force pending the decision on the appeal (Succession of Padró v. Lloreda, District Judge, 24 P. R. R. 715), and, therefore, the appeal taken by Viñas does not give him the right as a consequence to the writ of injunction petitioned for in the lower court, against whose order of refusal be now interposes this petition in certiorari.
The petition must be denied.

Petition denied.

Chief Justice Hernández and Justices Wolf, del Toro and-Hutchison concurred.